Filed 1/29/21 P. v. Mendoza CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 PEOPLE OF THE STATE OF
 CALIFORNIA,                                                            A157489
           Plaintiff and Respondent,
                                                                        (Alameda County Super. Ct.
 v.                                                                     No. 17-CR-023555B)
 PABLO MENDOZA, JR.,
           Defendant and Appellant.


         A jury convicted appellant Pablo Mendoza, Jr. of the first-degree
murder of Daniel DelToro and of being a felon in possession of a firearm. In
reaching its verdict, the jury found true several enhancements and special
allegations, including that the crime was committed for the benefit of a
criminal street gang and that DelToro had been intentionally killed because
he was a witness to a crime. In this appeal, Mendoza challenges his
conviction and sentence on the following grounds: (1) that the trial court
erred in admitting gang expert testimony about the meaning of certain rap
lyrics written by Mendoza prior to the murder; (2) that the prosecutor
committed prejudicial misconduct by vouching for witnesses and making
other improper arguments; (3) that a probation revocation fine should be
stricken because he was sentenced to life without the possibility of parole;
and (4) that the trial court improperly imposed several court assessments and


                                                               1
a restitution fine at sentencing without determining his ability to pay.
Seeing no error, we affirm the judgment.
             I. FACTUAL AND PROCEDURAL BACKGROUND
      In December 2017, an information was filed by the Alameda County
District Attorney, charging Mendoza, Brandon Follings, and Valeria Rose
Boden in count one with DelToro’s murder. (Pen. Code, § 187.)1 With regard
to count one, the information alleged that both Mendoza and Follings
personally and intentionally discharged a firearm which proximately caused
great bodily injury and death (§§ 12022.5, subd. (a), 12022.53, subds. (b)-(d),
(e)(1) & (g)), doing so for the benefit of a criminal street gang (§ 186.22, subd.
(b)(5)), and that the charged murder was a serious felony (§ 1192.7, subd. (c))
and a violent felony (§ 667.5, subd. (c)). The information further alleged a
special circumstance that the murder was committed against the witness to a
crime. (§ 190.2, subd. (a)(10).) Counts two and three charged Follings and
Mendoza, respectively, with possession of a firearm by a felon. (§ 29800,
subd. (a)(1).) Mendoza was alleged to have sustained two prior felony
convictions. Certain additional enhancements were alleged with respect to
Boden and Follings. Prior to trial, Boden’s matter was severed from that of
Mendoza and Follings.
      Jury trial with respect to Mendoza and Follings commenced on April
17, 2019. The following facts were adduced at trial.
   A. Prosecution Evidence
      i.   Kennedy Park Shooting & Prosecution
      In 2008, four members of the Decoto XIV (Decoto) gang—Noel Cruz,
Raymond Romo, Damien Alaniz, and Joe Perry—attempted a robbery in


      1 All statutory references are to the Penal Code unless otherwise
specified.


                                        2
Kennedy Park, an area claimed as Decoto territory in Union City. When the
victims resisted, the gang members shot them both, killing one and injuring
another. The case remained unsolved for several years.
      In 2011, DelToro, a member of the Decoto gang, was arrested for
committing an unrelated felony. In response to questioning by Union City
detectives, DelToro identified Cruz, Romo, Alaniz, and Perry as the
individuals involved in the Kennedy Park incident. The surviving victim
corroborated this story by identifying one of the named gang members as one
of his assailants. DelToro dropped out of the Decoto gang and testified for
the prosecution at the preliminary hearing. Cruz, Alaniz, and Romo all
pleaded guilty and were sentenced to lengthy prison terms. Romo received
an 11-year sentence for his role in the shooting. Perry proceeded to trial and
was convicted as a result of DelToro’s trial testimony.
      Following the trial, detectives learned that DelToro had been identified
on a “bad news list,” a hit list of former gang members who had dropped out
or “snitched” and were no longer in good standing with the gang. Bad news
lists prescribe gang retribution, including beatings, stabbings, and murder.
In exchange for cooperating with the Kennedy Park prosecution, DelToro
received a reduced sentence of six years, served in local jail to help protect
him from possible retaliation.
      ii.   Murder of DelToro
      On the afternoon of July 19, 2017, law enforcement officers responded
to a 911 call of gunshots in Union City. The officers found DelToro
unresponsive and bleeding, with an overturned stroller nearby and a woman
holding DelToro’s infant son. The woman had run outside after hearing the
gunshots to check on the baby. DelToro had suffered six entry gunshot
wounds to his chest, back and thighs. He was pronounced dead at the scene.



                                        3
      A neighbor testified that she heard gunshots, saw DelToro on the
ground, and called 911. Her husband saw a car with a driver and at least two
passengers. Another individual wrote a partial license plate number of the
vehicle on a trash can nearby. Using surveillance footage and the partial
license plate number, sheriff’s deputies determined that a vehicle matching
the description was registered to Boden’s grandmother in Alameda. Boden
was arrested and eventually cooperated with the investigation.
      Boden testified against Mendoza and Follings at trial pursuant to a
plea deal in which she received a six-year prison term in exchange for her
truthful testimony. Boden had been romantically involved with Follings in
2017. She owned an illegally purchased firearm, a 9mm Llama, that she
gave to Follings about two weeks before the shooting. Follings, a member of
the North Side Oakland gang, was friends with Mendoza.
      On July 19, 2017, Boden drove her grandmother’s Toyota Camry to
Mendoza’s house at Follings’s request. Follings then asked Boden to drive
him and Mendoza to buy marijuana at a nearby house. On the way, Mendoza
saw DelToro walking down the street pushing his infant son in a stroller.
Mendoza became irritated and explained that DelToro was a snitch.
Mendoza said he wanted to “fire on” DelToro, which Boden understood to
mean he wanted to fight DelToro. Boden said she did not think they should
fight him while he was with his baby and Mendoza agreed. She drove them
back to Mendoza’s house.
      After Mendoza exited the car, Follings asked Boden to drive around the
block to see where DelToro was going, stating: “ ‘You’re not supposed to ever
give a snitch a chance to tell again.’ ” Boden was afraid but did not refuse
because Follings was “not the type of person you say ‘no’ to.” After noting




                                       4
DelToro’s location, Boden drove Follings back to Mendoza’s house.2 Mendoza
got back into the vehicle carrying socks and a pair of jeans. Follings repeated
that you should “never give[] a snitch a chance to tell again.”
      According to Boden, as she drove past DelToro, Mendoza told her to
stop and began exiting the car. With socks on his hands, Mendoza pointed a
gun at DelToro. DelToro stopped pushing the stroller, put his hands in the
air, and screamed, “ ‘My son, my son.’ ” The gun did not fire, and DelToro
fought Mendoza for control of the weapon. Mendoza yelled to Follings: “ ‘Kill
him, kill him.’ ” Follings got out of the car armed with a gun and fired
multiple shots at DelToro. Boden picked up Follings and Mendoza and drove
them back to Mendoza’s house. Mendoza was bleeding from his arm and
accused Follings of shooting him. Follings apologized and said it was not
intentional. Boden left the two at Mendoza’s house and drove away.
      Boden was arrested the night of the murder. Sheriff’s deputies located
Follings and placed him under arrest on August 4, 2017. Mendoza was
arrested on August 17, 2017, when he reported to his probation officer. He
had an apparent gunshot wound to his arm. Mendoza’s mother was
interviewed that day by detectives and reported that Mendoza had told her
he and DelToro got into a fight when DelToro tried to take his gun and so
Follings shot and killed DelToro. DNA from blood at the crime scene was
matched to Mendoza’s DNA. The surveillance video obtained by the police
was played at trial. The video showed Mendoza with a gun, his struggle with
DelToro, and Follings shooting his gun at DelToro.




      2 According to Mendoza’s mother, she heard and saw Mendoza and
Follings going in and out of her house that day. At one point, she heard them
in the backyard whispering: “Fuck that, fuck that.” She heard shots some 15-
20 minutes later.

                                       5
      iii.   Gang Expert Testimony
      Officer Gabriel Urquiza testified as a gang expert concerning the North
Side Oakland gang (NSO or Ice City gang) and its subsets, including the
Bushrod gang. He opined that the NSO/Bushrod gang was a criminal street
gang and that Follings was a gang member. Urquiza testified that a music
video made of Follings’s rap song “On My Job”—in which both Follings and
Mendoza appear—announced an alliance between the Ice City and Decoto
gangs by spelling out the words “Ice City to Decoto.” In response to a
hypothetical in which an NSO gang member and a Decoto gang member form
an alliance, then see a snitch on the street and murder that snitch, Urquiza
opined that the murder would be committed for the benefit of both gangs
because the reputations of both individuals and both gangs would be elevated
by their willingness to commit a violent act against the snitch. Urquiza
testified as to certain predicate offenses committed by the NSO gang.
      Detective Andrew Gannam testified as a gang expert concerning the
Decoto gang. He described characteristics of the Decoto gang and testified
that he had personally obtained DelToro’s statement incriminating Decoto
gang members in the Kennedy Park shooting. He opined that Mendoza was a
member of the Decoto gang. Detective Victor Ramirez also testified as a gang
expert regarding the composition, characteristics, and activities of the Decoto
gang. Based on his review of the “On My Job” music video, he opined that
Mendoza and Follings had formed an alliance and that gang members fortify
such alliances by committing crimes. In response to a hypothetical mirroring
the facts of the instant offense, Ramirez opined that both gang members who
participate in the murder of a snitch, as well as their respective gangs, would
benefit from enhanced reputations for violence. He also testified about
certain predicate offenses committed by the Decoto gang.



                                       6
   B. Defense Evidence
      Follings testified in his own defense. In 2010, he was convicted of
robbery and sentenced to seven years, eight months in prison. Following his
release, he experienced some success in his gangster rap career. He met
Mendoza through their shared interest in music. Part of his rap music
included claiming the neighborhood of Bushrod Park and playing a persona
rather than his real self. He denied ever belonging to a gang and stated he
had not known Mendoza to associate with Decoto gang members. Follings
had never heard of DelToro but when they drove by him on the day of the
shooting, Mendoza identified him as a snitch. When they drove by DelToro
again, Mendoza pulled a gun. He did not know Mendoza was armed but
assumed DelToro was. Boden gave Follings the gun from her purse. He
watched Mendoza and DelToro struggle over Mendoza’s gun and heard
Mendoza say “ ‘Help, B, help.’ ” He got out of the car, heard a shot go off, and
repeatedly shot DelToro because he “didn’t want to get shot.”
      Mendoza elected not to testify. During closing argument, his defense
counsel stressed that Mendoza’s gun was never fired. He argued that it was
reasonably possible from the evidence presented that Mendoza only wanted
to confront, frighten, and fight DelToro, not kill him.
   C. Conviction and Sentence
      On May 9, 2019, the jury found Mendoza and Follings guilty of first-
degree murder and possession of a firearm by a felon and found true all
related special circumstances, enhancements, and special allegations. On
June 6, 2019, Mendoza was sentenced to life in prison without the possibility
of parole (LWOP), plus 25 years to life with respect to count one. Certain
enhancements related to that count were stayed. As to count two, the court
sentenced Mendoza to the upper term of three years, to run concurrently with



                                        7
the sentence on count one. The court additionally imposed restitution
obligations and various fine, fees, and assessments as discussed further
below. Mendoza’s timely notice of appeal followed.
                                 II. DISCUSSION
   A. Admission of Gang Expert Testimony Regarding Rap Lyrics
      i.   Additional Background
      Following the conviction of Decoto gang members for their participation
in the Kennedy Park shooting, Mendoza, an aspiring rap artist, recorded a
song called “100 Bars Part 2.” The lyrics included “ ‘[s]houts out to Lil’
Boonge’ ” and “ ‘I can’t wait until they let you out.’ ” The rap lyrics also
stated, “ ‘We gonna find that fuckin’ nigga,’ ” and “ ‘We gonna air his ass out.
Real killas put the barrel in your mouth.’ ”
      Detective Ramirez, who had testified as an expert witness on the
structure, territory, and criminal activity of the Decoto criminal street gang,
and Mendoza’s membership in the Decoto gang, was asked about the song
“100 Bars Part 2.” After a recording of the song was played for the jury, the
prosecutor asked the detective if a particular verse had any significance to
him as a gang expert.
      Ramirez began to explain the meaning of certain lyrics to the song.
The phrase “ ‘Shouts out to Lil’ Boonge’ ” referred to Raymond Romo, who
was Mendoza’s friend and “one of the parties involved in the Kennedy Park
homicide.” The second phrase, “ ‘I can’t wait until they let you out,’. ” meant
that “[o]bviously, Lil’ Boonge Romo is in custody right now” and “[l]iterally he
can’t wait for Romo to get out.” The next three phrases, “ ‘We gonna find that
fuckin’ nigga,’ ” “ ‘We gonna air his ass out,’ ” and “ ‘Real killas put the barrel
in your mouth,’ ” all “refer to Daniel DelToro.” At that point, Mendoza’s
defense counsel objected and asked for a sidebar.



                                         8
      After an unrecorded discussion in chambers, the court summarized the
issue before it, stating to the prosecutor “you’ve highlighted or isolated a
particular sequence of lyrics from the video and were about to ask the witness
a question about what perhaps in his opinion is the significance of those
lyrics.” Noting that prior testimony had established that “Lil’ Boonge” was
“someone who was involved in the Kennedy Park situation” and a “member of
Decoto,” and the evidence that Mendoza was also a Decoto member, the court
concluded that the lyrics at issue “certainly seem to, well, suggest
something.” Mendoza’s counsel objected that the opinion that “those lyrics
were referring to Daniel DelToro” was prejudicial because “that’s a decision
for the jury, the ultimate fact.” Counsel emphasized it was just too
prejudicial.
      The court overruled the objection, stating: “I think that the lyrics are
relevant given the testimony that’s been adduced. And I think the expert is
allowed to give his opinion. [¶] And, [counsel for Mendoza], you can cross-
examine and see what—explore perhaps to the extent that you want to. The
jury is going to be instructed about their—that they don’t have to accept the
expert opinions. Obviously they’re entitled to weigh them and assess them
and in their judgment determine how much weight they should be given. So I
think it’s a proper subject for the expert to render an opinion on.”
      Detective Ramirez then gave his opinion about the meaning of the
lyrics: “[Mendoza]’s giving a shout out to Raymond Romo, Lil’ Boonge.
[Mendoza] can’t wait for him to get out. And when Lil’ Boonge does get out,
they’re gonna find the victim, Daniel DelToro, and they’re going to air his ass
out, meaning that they’re going to shoot him with a firearm. Bullets . . .
create holes.” That’s where the “ ‘air out’ ” reference is. And “ ‘real killas put
the barrel in your mouth.’ ”



                                        9
      On appeal, Mendoza argues that permitting expert interpretation of
the rap lyrics was improper because they were not difficult to decipher and
thus the jury was equally competent to understand them. He additionally
asserts that the expert testimony amounted to an opinion that Mendoza was
guilty, an issue which should have been reserved for the jury. We reject both
claims.
      ii.   Relevant Law
      While opinion testimony is generally inadmissible (People v. Torres
(1995) 33 Cal.App.4th 37, 45), a properly qualified expert, with “special
knowledge, skill, experience, training [or] education,” may provide an opinion
at trial. (Evid. Code, § 801, subd. (b).) The subject matter of such an opinion
must be “[r]elated to a subject that is sufficiently beyond common experience
that the opinion of an expert would assist the trier of fact.” (Id., subd. (a).)
      As our Supreme Court has explained: “The statute does not flatly limit
expert opinion testimony to subjects ‘beyond common experience’; rather, it
limits such testimony to such subjects ‘sufficiently beyond common
experience that the opinion of an expert would assist the trier of fact’ (italics
added).” (People v. McDonald (1984) 37 Cal.3d 351, 367 (MacDonald),
overruled on another ground in People v, Mendoza (2000) 23 Cal.4th 896,
914.) A jury “need not be wholly ignorant of the subject matter of the opinion
in order to justify its admission.” (Ibid.) Rather, “even if the jury has some
knowledge of the matter, expert opinion may be admitted whenever it would
‘assist’ the jury. It will be excluded only when it would add nothing at all to
the jury’s common fund of information, i.e., when ‘the subject of inquiry is one
of such common knowledge that [individuals] of ordinary education could
reach a conclusion as intelligently as the witness’ [Citation].” (Ibid.) We




                                        10
review the decision to admit expert testimony for an abuse of discretion.
(People v, Peterson (2020) 10 Cal.5th 409, 457.)
        Gang evidence “ ‘is admissible if it is logically relevant to some material
issue in the case other than character evidence, is not more prejudicial than
probative, and is not cumulative. [Citations.] . . . [¶] However, gang evidence
is inadmissible if introduced only to “show a defendant’s criminal disposition
or bad character as a means of creating an inference the defendant
committed the charged offense. [Citations.]” [Citations.] . . . Even if gang
evidence is relevant, it may have a highly inflammatory impact on the jury.
Thus, “trial courts should carefully scrutinize such evidence before admitting
it.” ’ ” (People v. Coneal (2019) 41 Cal.App.5th 951, 964 (Coneal).) Gang
evidence is generally admissible to prove the elements of alleged gang
enhancements. (People v. Vang (2011) 52 Cal.4th 1038, 1048 (Vang); see also
People v. Gutierrez (2009) 45 Cal.4th 789, 820 (Gutierrez). In addition,
evidence of gang membership is often relevant and admissible to show motive
and intent to commit the charged offense. (People v. Hernandez (2004) 33
Cal.4th 1040, 1049 (Hernandez); People v. McKinnon (2011) 52 Cal.4th 610,
655.)
        Only a few published authorities have dealt with the admissibility of
rap lyrics in a criminal trial. In People v. Olguin (1994) 31 Cal.App.4th 1355,
the trial court properly admitted rap lyrics written by the defendant that
demonstrated his membership in a gang, his loyalty to it, his familiarity with
gang culture and, inferentially, his motive and intent on the day of the
killing. (Id. at p. 1372-1373.) In People v. Zepeda (2008) 167 Cal.App.4th 25,
the appellate court found no abuse of discretion in the admission of rap lyrics
written by the defendant where the “lyrics, coupled with the other evidence of
defendant’s gang membership and his animosity towards [members of the



                                         11
rival gang], go beyond mere fiction to disclosing defendant’s state of mind, his
motives and intentions, and his fealty to furthering his criminal gang’s
activities.” (Id. at p. 35; see also People v. Johnson (2019) 32 Cal.App.5th 26,
60-62 [evidence of rap song written by victim admissible as evidence of the
defendant’s motive to kill the victim].)
      Courts have cautioned against a literal reading of rap music lyrics “as
statements of fact or actual intent.” (Coneal, supra, 41 Cal.App.5th at p.
968.) “In general, ‘[r]easonable persons understand musical lyrics and poetic
conventions as the figurative expressions which they are,’ which means they
‘are not intended to be and should not be read literally on their face, nor
judged by a standard of prose oratory.’ ” (In re George T. (2004) 33 Cal.4th
620, 636-637; see also State v. Skinner (2014) 218 N.J. 496, 521-522
(Skinner) [“One would not presume that Bob Marley, who wrote the well-
known song “I Shot the Sheriff,” actually shot a sheriff, or that Edgar Allan
Poe buried a man beneath his floorboards, as depicted in his short story “The
Tell–Tale Heart,” simply because of their respective artistic endeavors on
those subjects.”].)
      iii.   Discussion
      Mendoza first argues that expert interpretation of the rap lyrics at
issue was improper because the lyrics were sufficiently clear without the
need for expert analysis. Mendoza failed to object in the trial court on this
basis and has therefore forfeited the claim. (Gutierrez, supra, 45 Cal.4th at p.
819; People v. Partida (2005) 37 Cal.4th 428, 431 [“A defendant may not
argue on appeal that the court should have excluded the evidence for a
reason not asserted at trial.”].)
      Even if Mendoza had properly objected on this ground below, we would
find no abuse of discretion on this record. References to “Lil Boonge” and “I



                                       12
can’t wait until they let you out” were sufficiently beyond the jury’s common
experience as to be incomprehensible without an explanation that “Lil
Boonge” was Romo, a member of the Decoto gang who was incarcerated for
his participation in the Kennedy Park shooting based on testimony from the
victim in this matter. Similarly, the reference to “that fuckin’ nigga” was
subject to multiple interpretations, a fact Mendoza concedes on appeal. The
expert’s opinion—based on his knowledge of gang psychology, the structure
and activities of the Decoto gang, and the Kennedy Park shooting—provided
important context about the rap lyrics in question. His testimony was
therefore not inadmissible on the ground that there was no need for expert
interpretation.
      Citing People v. Killebrew (2002) 103 Cal.App.4th 644, Mendoza also
contends the expert opinion that the rap lyrics referred to DelToro was in
essence improper expert testimony that Mendoza had the specific intent to
kill DelToro. Mendoza asserts that it amounted to an opinion that he was
guilty, a question solely reserved for the jury. This argument, however,
misapprehends both the nature of the rap evidence at issue and the scope of
Ramirez’s expert opinion.
      In Killebrew, the appellate court held it was error to admit expert
testimony that each of the gang members in a caravan of three cars “(1) knew
there was a gun in the Chevrolet and a gun in the Mazda, and (2) jointly
possessed the gun with every other person in all three cars for their mutual
protection. In other words, [the expert] testified to the subjective knowledge
and intent of each occupant in each vehicle.” (Id. at p. 658.) Such opinion
testimony was impermissible, and because the expert testimony “was the
only evidence offered by the People to establish the elements of the crime,” it
was the type of improper opinion “that did nothing more than inform the jury



                                       13
how [the expert] believed the case should be decided.” (Ibid.) Assuming
without deciding that Killibrew was correctly decided, our Supreme Court
has read the case’s holding “as merely ‘prohibit[ing] an expert from testifying
to his or her opinion of the knowledge or intent of a defendant on trial.’ ”
(People v. Gonzalez (2006) 38 Cal.4th 932, 946 (Gonzalez).)
      Here, however, Ramirez never testified that Mendoza had the specific
intent to kill DelToro or that Mendoza was guilty of the crimes charged. He
simply offered his opinion that the lyrics of Mendoza’s rap song could be
interpreted to mean that once Romo got out of prison, they would find
DelToro and shoot him. At most, then, Ramirez’s opinion about the meaning
of the lyrics provided some information from which the jury could infer
Mendoza’s motive and intent with respect to the crimes charged. As
discussed above, this was permissible testimony. (See also People v. Gonzalez
(2005) 126 Cal.App.4th 1539, 1551 [“Killebrew does not preclude the
prosecution from eliciting expert testimony to provide the jury with
information from which the jury may infer the motive for a crime or the
perpetrator’s intent; Killebrew prohibits an expert from testifying to his or
her opinion of the knowledge or intent of a defendant on trial.”].) Killibrew is
thus inapposite on this record.
      Moreover, precedent regarding the admissibility of rap lyrics in gang
cases supports the trial court’s decision to admit the expert opinion here.
Recently, our colleagues in Division Five considered the admission of several
rap music videos featuring the defendant and other members of his gang in
Coneal, supra, 41 Cal.App.5th 951. The appellate court found the videos
cumulative of other gang evidence. (Id. at pp. 966-968.) The court also
rejected the prosecution’s suggestion that the rap lyrics could be construed as
literal statements, concluding that “[a]bsent some meaningful method to



                                       14
determine which lyrics represent real versus made up events, or some
persuasive basis to construe specific lyrics literally, the probative value of
lyrics as evidence of their literal truth is minimal.” (Id. at p. 968.) Finally,
the court found the rap videos highly prejudicial, “casually describ[ing]
graphic, widespread violence” and misogyny. (Id. at pp. 970-971.) In sum:
“[T]he rap videos had minimal probative value, either because they were
cumulative of other, less prejudicial evidence, or because their probative
value depended on construing the lyrics as literal statements of fact or intent
without a persuasive basis to do so. This minimal probative value was
substantially outweighed by the highly prejudicial nature of the violent,
inflammatory lyrics, and the admission of these videos was therefore an
abuse of discretion under Evidence Code section 352.” (Id. at pp. 953-954,
italics added.)
      In reaching this conclusion, the Coneal court was careful to identify
situations where rap lyrics might be admissible, stating: “We do not mean to
suggest that lyrics are never probative of their literal truth. For example,
where lyrics are written within a reasonable period of time before or after the
charged crime and bear a sufficient level of similarity to the charged crime,
their probative value as a statement of fact is increased.” (Coneal, supra, 41
Cal.App.5th at p. 969, fn. omitted.) Other courts have reached similar
results. (See Zepeda, supra, 167 Cal.App.4th at p. 35 [rap lyrics properly
admitted because they were not ambiguous or equivocal and were probative
of defendant’s state of mind, motives and intentions, and gang loyalties];
Olguin, supra, 31 Cal.App.4th at p. 1373 [rap lyrics were admissible to
demonstrate defendant’s gang loyalty and “inferentially, his motive and
intent on the day of the killing”].)




                                        15
      In the present case, there is a clear nexus between the rap lyrics
written by Mendoza prior to DelToro’s murder and the circumstances of the
charged offenses, and thus a persuasive basis exists for considering them at
face value as a reflection of Mendoza’s true motive and intent. As the trial
court recognized, in light of the corroborating evidence in the case, the lyrics
“certainly seem to, well, suggest something.” For example, Boden testified
that when Mendoza saw DelToro prior to the shooting, he called DelToro a
snitch and said he wanted to “fire on” DelToro. She saw Mendoza go into his
house and reemerge with socks that she later saw him wearing over his
hands while attempting to shoot DelToro, indicating he had already formed
the intent to kill DelToro before the shooting. Boden also testified that in the
struggle with DelToro, Mendoza shouted, “ ‘Kill him, kill him.’ ” Substantial
evidence was also admitted of Mendoza’s loyalty to the Decoto gang and to
Romo himself. Indeed, Mendoza does not challenge on appeal the admission
of the rap lyrics themselves. We conclude the trial court did not abuse its
discretion in allowing the expert to offer his opinion about the meaning of
Mendoza’s rap lyrics.3


      3 We similarly reject Mendoza’s constitutional claim. The “routine
application of state evidentiary law does not implicate a defendant’s
constitutional rights.” (People v. Brown (2003) 31 Cal.4th 518, 545.) “ ‘The
admission of evidence results in a due process violation only if it makes the
trial fundamentally unfair. [Citation.] “Only if there are no permissible
inferences the jury may draw from the evidence can its admission violate due
process. Even then, the evidence must ‘be of such quality as necessarily
prevents a fair trial.’ [Citation.] Only under such circumstances can it be
inferred that the jury must have used the evidence for an improper
purpose.” ’ ” (Coneal, supra, 41 Cal.App.5th at p. 972.) Here, the record is
clear that the gang expert was merely asked his opinion about the meaning of
the rap lyrics, and the jury was instructed that they were free to accept or
reject that interpretation. We see no error, and certainly no error of a
constitutional dimension.

                                       16
   B. Claims of Prosecutorial Error
      i.   Additional Background
      Mendoza contends that the prosecutor erred throughout the trial by
vouching for witnesses, injecting his own opinion, and inviting an emotional
response from the jury, all amounting to a violation of his due process rights.
With respect to the prosecutor’s opening statement, Mendoza points to
comments that “this case is about the worst gang violence you could ever hear
of.” He faults the prosecutor for characterizing the police response as an
“incredible investigation” and “[g]ood, hard police work.” He claims it was
improper for the prosecutor to indicate that he interviewed Boden twice, at
one point telling her: “You need to be honest. You can’t lie. You gotta tell
me everything. This is gonna be recorded.” He also contends that the
prosecutor narrated what he saw while playing the surveillance video of the
homicide in his opening statement, and therefore what the jury should see.
      During the trial itself, Mendoza claims that the prosecutor improperly
elicited a narration of the homicide video and questioned an officer in a way
that indicated the two of them had watched the video together and were
consistent in their interpretation of it. Finally, Mendoza claims the
prosecutor erred in his closing argument by stating that “there is an element
in our society that’s just evil. That’s just bad. Just doesn’t care about life.
Doesn’t care about other people.” And he challenges the prosecutor’s
statements that “gang violence is out of control in our society” and that the
“gang violence mentality” is to “do what you want whenever you want.”
    ii.    The Claims are Forfeited
      “ ‘The standards governing review of misconduct claims are settled. “A
prosecutor who uses deceptive or reprehensible methods to persuade the jury
commits misconduct, and such actions require reversal under the federal



                                        17
Constitution when they infect the trial with such ‘ “unfairness as to make the
resulting conviction a denial of due process.” ’ ” ’ ” (People v.
Katzenberger (2009) 178 Cal.App.4th 1260, 1266.) “ ‘Prosecutorial
misconduct that falls short of rendering the trial fundamentally unfair may
still constitute misconduct under state law if it involves the use of deceptive
or reprehensible methods to persuade the trial court or the jury.’ ” (People v.
Jablonski (2006) 37 Cal.4th 774, 835.)
      However, “[m]isconduct that does not constitute a federal constitutional
violation warrants reversal only if it is reasonably probable the trial outcome
was affected.” (People v. Shazier (2014) 60 Cal.4th 109, 127.) Moreover, “ ‘a
defendant may not complain on appeal of prosecutorial misconduct unless in
a timely fashion—and on the same ground—the defendant made an
assignment of misconduct and requested that the jury be admonished to
disregard the impropriety,” where such a request would not have been futile.
(People v. Stanley (2006) 39 Cal.4th 913, 952; People v. Hill (1998) 17 Cal.4th
800, 820 (Hill).) “ ‘ “The reason for this rule, of course, is that ‘the trial court
should be given an opportunity to correct the abuse and thus, if possible,
prevent by suitable instructions the harmful effect upon the minds of the
jury.’ ” ’ ” (People v. Williams (2017) 7 Cal.App.5th 644, 682 (Williams).)
      It is “ ‘ “improper to make arguments to the jury that give it the
impression that ‘emotion may reign over reason,’ and to present ‘irrelevant
information or inflammatory rhetoric that diverts the jury’s attention from its
proper role, or invites an irrational, purely subjective response.’ ” ’ ” (People
v. Vance (2010) 188 Cal.App.4th 1182, 1192.) A prosecutor should also avoid
improper vouching—“ ‘ “an attempt to bolster a witness by reference to facts
outside the record.” ’ ” (People v. Huggins (2006) 38 Cal.4th 175, 206.) “Nor




                                         18
may prosecutors offer their personal opinions when they are based solely on
their experience or on other facts outside the record.” (Id. at p. 207.)
      Advocates, however, “are given significant leeway in discussing the
legal and factual merits of a case during argument.” (People v.
Centeno (2014) 60 Cal.4th 659, 666.) “ ‘ “ ‘The argument may be vigorous as
long as it amounts to fair comment on the evidence, which can include
reasonable inferences, or deductions to be drawn therefrom.’ ” ’ ” (Hill, supra,
17 Cal.4th at p. 819.) When a claim of misconduct “focuses upon comments
made by the prosecutor before the jury, the question is whether there is a
reasonable likelihood that the jury construed or applied any of the
complained-of remarks in an objectionable fashion.” (People v. Samayoa
(1997) 15 Cal.4th 795, 841.)
      We need not determine whether the prosecutor’s conduct rose to the
level of misconduct under the standards here articulated because, as
Mendoza acknowledges, defense counsel did not object to the prosecutor’s
lines of questioning or his opening or closing argument.4 Further, nothing in
this record indicates an objection would have been futile or that curative
action would have been ineffective, and Mendoza does not argue otherwise.
We thus conclude that Mendoza has forfeited his claims of misconduct.
      Mendoza suggests that we exercise our discretion to nevertheless reach
the merits of his misconduct arguments. (See People v. Williams (1998) 17

      4 Mendoza asserts that there was a defense objection to the prosecutor’s
reference to Boden during opening argument. However, the objection was on
grounds of argument, not vouching, and was made by Follings’s counsel, not
Mendoza’s. It was therefore insufficient to preserve Mendoza’s vouching
claim. (People v. Wilson (2008) 44 Cal.4th 758, 793 [defendant’s failure to
affirmatively join a codefendant’s motion forfeits the issue on appeal]; People
v. Ashmus (1991) 54 Cal.3d 932, 976 [objection without an assignment of
misconduct insufficient to preserve issue], limited on an unrelated point as
stated in People v. Yeoman (2003) 31 Cal.4th 93, 117.)

                                       19
Cal.4th 148, 161-162, fn. 6 [“an appellate court is generally not prohibited
from reaching a question that has not been preserved for review by a party”].)
We decline to do so. Deciding whether to object is inherently tactical.
(Williams, supra, 7 Cal.App.5th at p. 686; see also People v. Riel (2000) 22
Cal.4th 1153, 1197 [“competent counsel may often choose to forego even a
valid objection.”].) Here, in his own closing argument, Mendoza’s defense
counsel began by stating: “I also sort of want to start off with the elephant in
the room. The prosecutor has presented a case that has an awful lot of
emotion in it. It’s a lot of gang tattoos. It’s a lot of crimes that aren’t
necessarily associated with this particular act, but they were brought in to
show that there was some type of gang enhancement, some type of gang
affiliation.” Counsel then encouraged the jury to make a decision “based on
the evidence. The evidence, not the emotion, not the tattoos, not the predicate
stuff, not the baby in the baby carriage.” As for Boden’s credibility, defense
counsel opined: “She’s got a heavy bias. She’s a witness that’s in custody
that was charged with murder that was looking at a substantial penalty.
And she’s getting six years from the prosecutor who had to interview her
twice in order to feel comfortable that she was saying something close to the
truth.” Defense counsel thus appears to have made a tactical decision to
forego any possible objection to the prosecutor’s arguments in favor of
reasoned argument.
      As for Mendoza’s assertion that the prosecutor improperly inserted his
own opinion into the proceedings by narrating and eliciting narration of the
events depicted by the surveillance video, this is precisely the type of
situation that could have been remedied by an early objection, giving the trial
court the opportunity to avert any misunderstanding the prosecutor’s
comments might have caused. (Williams, supra, 7 Cal.App.5th at p. 686; see



                                         20
also People v. Taylor (1982) 31 Cal.3d 488, 496 [“A timely objection allows the
court to remedy the situation before any prejudice accrues.”].) Moreover, it
again appears that defense counsel did not lodge such an objection in the case
because he chose to deal with the video issue in his own closing argument.
Defense counsel stated: “I’m not going to play the video. . . . I believe that
the video speaks for itself. [¶] I’ve been doing this for awhile, and I know
what’s going to happen. You guys are going to look at the video over and
over. And the 12 of you are going to go over it and somebody’s going to have a
different impression. . . . [¶] I’m a sport’s fan. . . . I’m going to watch the
Warriors tonight. And no doubt somebody is going to commit a foul. . . . And
they’re going to show the replay and it will look like a foul, but if you’re a
Warriors fan you’re going to say, No, it wasn’t a foul. . . . [¶] When you look
at this video, you’re going to be able to slow it down. You’re going to be able
to go through it. I’m going to trust your judgment.” It appears that counsel
made a tactical decision to counteract the prosecutor’s comments by his
reference to “home team” bias and by urging the jury to decide the
evidentiary issue for themselves. Under these circumstances, we decline to
reach the merits of Mendoza’s misconduct claims.5
   C. Parole Revocation Fine Was Properly Imposed
      The minute order for Mendoza’s June 2019 sentencing hearing states
that “[d]efendant is to pay a Restitution Fine of $10,000.00 (Penal Code
Section 1202.4(b)) and an additional Parole Restitution [sic] Fine of $10,000
(Penal Code Section 1202.45) is suspended pending successful completion of

      5Mendoza asks that we consider cumulative prejudice in viewing the
impact of the alleged trial errors he has asserted on appeal. However, since
we have identified no errors in the proceedings below, there is nothing here to
cumulate. (See People v. Griffin (2004) 33 Cal.4th 536, 600, disapproved on
another ground as stated in People v. Riccardi (2012) 54 Cal.4th 758, 824, fn.
32.)

                                         21
parole.” The Abstract of Judgment similarly lists a $10,000 fine “per PC
1202.45 suspended unless parole is revoked.” Mendoza argues that, because
he was sentenced to an LWOP term, the trial court’s imposition of the parole
revocation fine amounts to an unauthorized sentence and must be vacated on
appeal, even if it was not preserved in the trial court. (See People v. Scott
(1994) 9 Cal.4th 331, 354.) We disagree.
      Pursuant to section 1202.45, “[i]n every case where a person is
convicted of a crime and his or her sentence includes a period of parole, the
court shall . . . assess an additional parole revocation restitution fine.” (Id.,
subd. (a).) The fine is suspended unless and until parole is revoked. (Id.,
subd. (c).) While Mendoza is generally correct that a trial court cannot
impose the parole revocation fine on an LWOP term (see People v. McWhorter
(2009) 47 Cal.4th 318, 380; People v. Oganesyan (1999) 70 Cal.App.4th 1178,
1183 (Oganesyan).), the court must do so if a defendant’s sentence, as here,
also includes a determinate prison term under section 1170. (People v.
Brasure (2008) 42 Cal.4th 1037, 1075 (Brasure) [distinguishing Oganesyan
and upholding a parole revocation fine where the court imposed a
determinate sentence, in addition to the defendant’s death sentence].)
Imposition of the fine is required by law even if the defendant “is unlikely
ever to serve any part of the parole period on his determinate sentence.”
(Ibid.)
      In addition to Mendoza’s LWOP sentence, the trial court imposed an
unstayed determinate three-year term for possessing a firearm as a felon, to
run concurrently. Accordingly, the trial court properly imposed and stayed
the parole revocation fine. (Brasure, supra, 42 Cal.4th at p. 1075.) As noted
in Brasure, a “[d]efendant is in no way prejudiced by assessment of the fine,




                                        22
which will become payable only if he actually does begin serving a period of
parole and his parole is revoked.” (Ibid.)
      Mendoza’s suggestion that a distinction should be made between
concurrent and consecutive determinate sentences when considering
imposition of a parole revocation fine is not well taken. Brasure made no
such distinction and distinguished Oganesyan as involving no determinate
term of imprisonment under section 1170. (Ibid.) When a determinate term
is imposed—whether consecutively or concurrently—failure to impose a
parole revocation fine would be contrary to the plain language of the relevant
statutes. (See § 1202.45 [“[i]n every case where a person is convicted of a
crime and his or her sentence includes a period of parole, the court shall . . .
assess an additional parole revocation restitution fine,” italics added]; § 3000,
subd. (a)(1) [a determinate prison term under section 1170 “shall include a
period of parole,” italics added].)
      Mendoza’s alternate argument is equally unavailing. Although
Mendoza concedes that the minute order in this case “states definitively that
the parole revocation fine was imposed,” he asserts that the trial court’s oral
pronouncement indicates the parole revocation fine was not imposed.
Arguing that the statement in the reporter’s transcript should control over
the minute order, he requests that the minute order be corrected to strike the
parole revocation fine. A record that is in conflict must be harmonized to the
extent possible. “ ‘[W]hether the recitals in the clerk’s minutes should prevail
as against contrary statements in the reporter’s transcript, must depend
upon the circumstances of each particular case.’ ” (People v. Smith (1983) 33
Cal.3d 596, 599.)
      Mendoza points to the following statement by the trial court at the
sentencing hearing: “I will not address a parole revocation fine because I



                                        23
don’t think that would be relevant. Should it in some event, at some point, in
some way or somehow become relevant, a parole revocation fine in the same
amount will be imposed, but stayed, pending successful completion of parole.”
This statement is, at best, ambiguous. It can be read to mean that the trial
court would not address the parole revocation fine in any detail as it was
unlikely ever to be relevant, but that the fine nevertheless would be imposed
and stayed in case it somehow did become relevant. Given the ambiguity in
the recorder’s transcript, and the court’s statutory obligation to impose the
parole revocation fine under these circumstances, we harmonize the record to
support the imposition of the fine.
   D. Mendoza Has Forfeited His Dueñas Challenges
      At sentencing, the trial court ordered Mendoza to pay certain fines,
fees, and assessments, including a $60 court facilities assessment (Gov. Code,
§ 70373); an $80 court operations assessment (§ 1465.8); and a $10,000
restitution fine (§ 1202.4, subd. (b)). Relying on People v Dueñas, (2019) 30
Cal.App.5th 1157 (Dueñas), Mendoza argues that the trial court erred by
imposing the restitution fine and court assessments without determining his
ability to pay. We decline to reach these forfeited claims.6
      With respect to the restitution fine, section 1202.4 requires the
imposition of a such a fine upon conviction of a crime, unless the court “finds
compelling and extraordinary reasons for not doing so.” (§ 1202.4, subd. (b).)
The minimum restitution fine for felony convictions is $300, and the


      6 In Dueñas, supra, 30 Cal.App.5th 1157, the Court of Appeal for the
Second District, Division Seven, held that imposing assessments and a fine
on an indigent defendant violated due process-based rights that ensure
access to the courts and bar incarceration based on nonpayment of fines due
to indigence. (Id. at pp. 1167–1168, 1172.) The issues raised in Dueñas are
currently before the California Supreme Court. (See People v. Kopp (2019) 38
Cal.App.5th 47, review granted Nov. 13, 2019, S257844.)

                                       24
maximum fine is $10,000. (Id., subd. (b)(1).) The statute expressly provides
that “[a] defendant’s inability to pay shall not be considered a compelling and
extraordinary reason not to impose a restitution fine.” (Id., subd. (c).)
However, “[i]nability to pay may be considered . . . in increasing the amount
of the restitution fine in excess of the minimum fine pursuant to paragraph
(1) of subdivision (b).” (Ibid.) The burden of demonstrating such inability to
pay lies with the defendant. (Id., subd. (d); see also People v. Castellano
(2019) 33 Cal.App.5th 485, 490 [“Consistent with Dueñas, a defendant must
in the first instance contest in the trial court his or her ability to pay.”].)
      Here, Mendoza concedes he did not object to imposition of the
maximum restitution fine. Dueñas was decided in January 2019, five months
prior to Mendoza’s sentencing hearing, and it is unclear whether defense
counsel was aware of the decision. However, even prior to Dueñas, an
objection to a maximum restitution fine clearly would not have been futile as
trial courts are statutorily authorized to consider a defendant’s inability to
pay any restitution fine above the statutory minimum. (§ 1202.4, subds. (c) &
(d).) Accordingly, we conclude that Mendoza forfeited his Dueñas challenge
to the restitution fine under basic forfeiture principles. (See People v. Smith
(2020) 46 Cal.App.5th 375, 395 (Smith) [finding failure to object to imposition
of the maximum restitution fine “inexcusable” on this basis]; People v.
Gutierrez (2019) 35 Cal.App.5th 1027, 1033 (Gutierrez) [ability-to-pay
challenge forfeited, noting that “even before Dueñas a defendant had every
incentive to object to imposition of a maximum restitution fine based on
inability to pay”]; People v. Frandsen (2019) 33 Cal.App.5th 1126, 1154
(Frandsen) [same].)
      Moreover, several courts have held that, where a defendant does not
object to imposition of the maximum restitution fine on grounds of inability to



                                         25
pay, such failure also forfeits claims of inability to pay “much smaller”
criminal assessments. (Smith, supra, 46 Cal.App.5th at p. 395; see also
Gutierrez, 35 Cal.App.5th at p. 1033 [“As a practical matter, if Gutierrez
chose not to object to a $10,000 restitution fine based on an inability to pay,
he surely would not complain on similar grounds regarding an additional
$1,300 in fees.”]; Frandsen, supra, 33 Cal.App.5th at p. 1154 [same].) Unlike
the Duenas defendant, Mendoza had a statutory right to an ability-to-pay
hearing that he did not exercise, thus forfeiting his appellate claim that such
a hearing was required. The same evidence in the hearing that would have
addressed Mendoza’s ability to pay the $10,000 restitution fine, could have
also established his inability to pay these smaller assessments. We thus
conclude that Mendoza has also forfeited any challenge to the court facilities
and court operations assessments.
      Finally, we reject Mendoza’s suggestion that defense counsel was
ineffective for failing to object to imposition of the court assessments and
restitution fine at issue. Where, as here, “counsel’s trial tactics or strategic
reasons for challenged decisions do not appear on the record, we will not find
ineffective assistance of counsel on appeal unless there could be no
conceivable reason for counsel’s acts or omissions.” (People v. Weaver (2001)
26 Cal.4th 876, 926.) Mendoza was 27 years old when sentenced to LWOP.
He was working to obtain his GED while in custody. He had been employed
as a certified forklift driver and had been providing in-home relative care for
$17 per hour. He reported no disabilities. Under these circumstances, it is
conceivable that counsel did not object to imposition of the court assessments
and restitution fine because Mendoza had the ability to pay them. Mendoza
is thus unable to sustain a claim of ineffective assistance.




                                        26
                      III.   DISPOSITION
The judgment is affirmed.




                              27
                   SANCHEZ, J.




We concur.




HUMES, P.J.




BANKE, J.




(A157489)




              28